Third District Court of Appeal
                             State of Florida

                       Opinion filed January 24, 2018.


                             ________________

                              No. 3D16-2433
                         Lower Tribunal No. 16-9357
                            ________________


          LBMP Holdings, LLC, and AJK 21st Street, LLC,
                                 Appellants,

                                     vs.

                 Biarritz GH, LLC, and JHMB, LLC,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      The Alderman Law Firm and Jason R. Alderman, and Troy A. Tolentino;
Alonso Appeals and Cristina Alonso (Pembroke Pines); Broad and Cassel and
Christina Lehm and Beverly A. Pohl (Fort Lauderdale) and Amy Steele Donner
and Mark F. Raymond, for appellants.

     Kluger, Kaplan, Silverman, Katzen & Levine, and Alan J. Kluger and Josh
M. Rubens; Samson Appellate Law and Daniel M. Samson, for appellees.

Before SUAREZ, LAGOA and SALTER, JJ.

     PER CURIAM.
                             On Concession of Error

      Based on the appellees’ proper and commendable concession of error, the

circuit court order dismissing the appellants’ counterclaim with prejudice is

reversed. Dismissal was error because the appellants were not duly noticed or

provided with an opportunity to be heard.      This case is remanded for further

proceedings, including consideration of any motion by appellants to amend the

counterclaim, should the appellants so move.

      Reversed and remanded for further proceedings.




                                        2